PROSPECTUS May 1, 2010 Madison Mosaic Income Trust Government Fund (Ticker Symbol:MADTX) Core Bond Fund (Ticker Symbol:MADBX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Madison Mosaic Funds ® www.mosaicfunds.com TABLE OF CONTENTS Summary Data: Government Fund 1 Investment Objectives/Goals 1 Fees and Expenses 1 Portfolio Turnover 1 Principal Investment Strategies 2 Principal Risks 2 Risk/Return Bar Chart and Performance Table 2 Management 3 Purchase and Sale of Fund Shares 3 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Summary Data: Core Bond 5 Investment Objectives/Goals 5 Fees and Expenses 5 Portfolio Turnover 5 Principal Investment Strategies 6 Principal Risks 6 Risk/Return Bar Chart and Performance Table 7 Management 8 Purchase and Sale of Fund Shares 8 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 Investment Objectives 9 Implementation of Investment Objectives 9 All Funds 9 Government Fund 10 Core Bond Fund 10 Risks 12 All Funds 12 Core Bond Fund 13 Portfolio Holdings 14 Management 14 Investment Adviser 14 Compensation 15 Pricing of Fund Shares 15 Shareholder Information 16 Purchase and Redemption Procedures 16 Dividends and Distributions 16 Frequent Purchases and Redemptions of Fund Shares 16 Taxes 18 Federal Taxes 18 State and Local Taxes 18 Taxability of Transactions 18 Certification of Tax Identification Number 18 Financial Highlights 19 SUMMARY DATA:GOVERNMENT FUND Investment Objectives/Goals The investment objective of the Government Fund is to receive income from bonds. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Government Fund. Shareholder Fees: (fees paid directly from your investment) Maximum sales charge (load) None Redemption fee None Exchange fee None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.40% Distribution (12b-1) fees None Other expenses 0.28% Total annual fund operating expenses 0.68% Example: This example is intended to help you compare the cost of investing in the Government Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Government Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $69 $218 $379 $847 Portfolio Turnover The Government Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Government Fund’s portfolio turnover rate was 38% of the average value of its portfolio. 1 Principal Investment Strategies The Government Fund seeks to achieve its investment objective through investments in bonds and other debt securities.The Fund invests only in investment grade U.S. Government securities, which include a variety of securities issued or guaranteed by the U.S. Treasury and various agencies of the federal government.They also include securities issued by various instrumentalities that were established or sponsored by the U.S. Government and certain interests in these types of securities (e.g., mortgage-backed securities issued by Ginnie Mae and Fannie Mae). The Fund emphasizes the safety of principal and interest for its portfolio investments. The maturities of such investments may range from long-term (20 years or more) to short-term (less than 10 years). Principal Risks Interest Rate Risk.The share price of the Government Fund reflects the value of the bonds held by it. When interest rates or general demand for municipal securities change, the value of these bonds change.If the value of these bonds falls, the share price of the Fund will go down.What might cause bonds to lose value? One reason is because interest rates went up. When this happens, existing bonds that pay a lower rate become less attractive and their prices tend to go down.If the share price falls below the price you paid for your shares, you could lose money when you redeem your shares. The longer the maturity of any bond, the greater the effect will be on its price when interest rates change. Call Risk.If a bond issuer “calls” a bond held by the Fund (i.e., pays it off at a specified price before it matures), the Fund could have to reinvest the proceeds at a lower interest rate.It may also experience a loss if the bond is called at a price lower than what the Fund paid for the bond. Risk of Default. Although the Fund’s investment adviser monitors the condition of bond issuers, it is still possible that unexpected events could cause the issuer to be unable to pay either principal or interest on its bond.This could cause the bond to go into default and lose value. Some federal agency securities are not backed by the full faith and credit of the United States, so in the event of default, the Fund would have to look to the agency issuing the bond for ultimate repayment. Tax-Related Risk.You can receive a taxable distribution of capital gain from the Fund.You may also owe taxes if you sell your shares at a price that is higher than the price you paid for them. Mortgage-Backed Securities Risk.The Fund may own obligations backed by mortgages, such as those issued by Ginnie Mae and Fannie Mae. If the mortgage holders prepay them during a period of falling interest rates, the Fund could be exposed to prepayment risk. In that case, the Fund would have to reinvest the proceeds at a lower interest rate. The security itself may not increase in value with the corresponding drop in rates since the prepayment acts to shorten the maturity of the security. Risk/Return Bar Chart and Performance Table The bar chart and table below demonstrate the variability of the Government Fund’s returns by showing changes in the Fund’s performance from year to year over a 10-year period.This information provides some indication of the risks of investing in the Fund. After the bar chart is a table that compares the Fund’s average annual total returns with those of a broad-based securities market index.Remember, however, that past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. 2 Government Fund Calendar Year Returns Highest/lowest quarterly results during the period shown in the bar chart were: Highest: 4.91% (quarter ended September 30, 2001) Lowest: -1.79% (quarter ended June 30, 2004) Government Fund Average Annual Total Returns (for the period ended December 31, 2009) One Year Five Years Ten Years Return before taxes 1.19% 4.00% 4.70% Return after taxes on distributions 0.24% 2.92% 3.37% Return after taxes on distributions and sale of fund shares 0.83% 2.78% 3.23% Barclays Capital Intermediate Government Bond Index (reflects no deduction for fees, expenses or taxes) -0.32% 4.74% 5.65% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Also, actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (IRAs). Updated performance information is available by calling the Fund’s shareholder service department toll-free at 888-670-3600 or the toll-free 24-hour automated information line at 800-336-3063. Management Investment Adviser.The investment adviser to the Government Fund is Madison Investment Advisors, Inc. (“MIA”) and Madison Mosaic, LLC, a wholly owned subsidiary of MIA (collectively referred to herein as “Madison”). Portfolio Managers.Paul Lefurgey (Managing Director and Head of Fixed Income) and Chris Nisbit (Vice President) co-manage the Government Fund.Mr. Lefurgey has served in this capacity since 2006 and Mr.
